Citation Nr: 1007441	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for residuals, right tibia and fibula fracture, 
distal ?, with decreased range of motion, right ankle.
   

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission
Entitlement to an initial evaluation in excess of 10 percent 
disabling for residuals, right tibia and fibula fracture, 
distal ?, with decreased range of motion, right ankle.
   

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 2002 to 
September 2003, and from January 2004 to March 2005.  

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a June 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Muskogee, Oklahoma, which granted the 
Veteran's claim for service connection for residuals, right 
tibia and fibula fracture, distal ?, with decreased range of 
motion, right ankle, with an initial evaluation of 10 percent 
disabling, effective March 16, 2005.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the disability from his residuals, 
right tibia and fibula fracture, distal ?, with decreased 
range of motion, right ankle is greater than presently 
contemplated by the current 10 percent evaluation.  
Specifically, he contends that, in addition to decreased 
range of motion and daily right ankle pain, he also suffers 
from degenerative arthritis.  He states that these symptoms 
affect both his activities of daily living, as well as his 
occupational activities.  See Notice of Disagreement, March 
2007; VA Form 9, June 2008.  

The Veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Diagnostic Code 5262 provides ratings 
based on impairment of the tibia and fibula.  Malunion of the 
tibia and fibula with slight knee or ankle disability is 
rated 10 percent disabling; malunion of the tibia and fibula 
with moderate knee or ankle disability is rated 20 percent 
disabling; and malunion of the tibia and fibula with marked 
knee or ankle disability is rated 30 percent disabling.  
Nonunion of the tibia and fibula with loose motion, requiring 
a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71, 
Diagnostic Code 5262 (2009).

The Board notes that the Veteran was afforded a VA 
examination pursuant to his original service connection claim 
in May 2006.  At that time, the examiner noted that he had 
reviewed the complete claims folder, including the Veteran's 
service and post-service treatment records, performed a 
complete physical examination, and reviewed diagnostic test 
results.  The Veteran was afforded a second examination in 
November 2009 pursuant to his claim of an increased initial 
rating.  However, the examiner noted that he had not received 
or had an opportunity to review the claims folder, nor had he 
been able to review the Veteran's updated diagnostic tests 
results.  Instead, he noted that the Veteran had brought 
several records with him to the examination on his i-phone, 
and the examiner was forced to try to review his records this 
way.  

The Board notes that the records reportedly shown to the 
examiner by the Veteran included a 2008 evaluation by an 
orthopedic physician and the results of an MRI.  It is 
unclear whether the records viewed were private treatment 
records, National Guard records, or VA treatment records.  In 
any event, it does not appear that such records have been 
associated with the claims file.  Consequently, the Board 
finds that this case must be remanded to ensure that all 
relevant records have been obtained and associated with the 
record.

Furthermore, as noted, the November 2009 VA examiner did not 
have access to the Veteran's complete claims folder prior to 
the Veteran's examination, the Board finds such examination 
to be inadequate.  The Board recognizes that the absence of 
claims file review does not necessarily render an examination 
inadequate or reduce the probative value of a medical 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In 
this case, however, the language used by the examiner in 
noting the absence of the claims folder suggests that the 
examiner felt that an opportunity to review the file would 
have been helpful.  Therefore, the Board finds a remand is 
necessary in order to afford the Veteran an adequate VA 
examination that includes the opportunity to review the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify all private and VA health care 
providers who have treated him for his 
service-connected disability since 2005.  
As to any private providers, he should be 
asked to provide written authorization so 
as to allow VA to obtain those records.  
Regardless of whether he responds, obtain 
any available VA treatment records since 
February 2006.  All records obtained or 
responses received should be associated 
with the claims file.

2.  Ensure that any available treatment 
records from the Veteran's National Guard 
service from 2006 to 2009 are obtained and 
associated with the claims file.  If 
necessary, request the assistance of the 
Veteran in locating and obtaining such 
records.

3.  Arrange for the Veteran to undergo a 
new examination to determine the severity 
of the Veteran's current residuals, right 
tibia and fibula fracture, distal ?, with 
decreased range of motion, right ankle.  
The complete claims folder must be 
provided to the examiner prior to the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
clinician must also elicit from the 
Veteran his history of both right ankle 
and right knee symptomatology.  The 
examination report should specifically 
state the degree of disability present in 
both the Veteran's right ankle and right 
knee, his current range of motion in each 
joint, and identify any objective evidence 
of pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use in either of 
these joints should be described.  To the 
extent possible, the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

4.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplementary Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



